       Case 7:19-cv-00548-PED Document 53 Filed 10/02/20 Page 1 of 1

       Case7:19-cv-00548-PED



UNITED STATES DISTRICT COURT
SOUTHERM DISTRICT OF NEW YORK
                                                                  -X
FRANK VALENCIA,                                                                        ORDER

                                                                        19 Civ. 00548 (FED)
                                                 Plaintiff,
                "against"


YONKERS POLICE OFFICER THOMAS
BENTMETT and YONKERS POLICE
SERGEANT ROBERT VARLEY,

                                                 Defendants.
                                                                  "X                               izlz<3
        Upon Defendants' application for leave to take the deposition of plaintiff, Frank

Valencia, an inmate and the Court having granted leave for the taking of plaintiffs deposition

pursuant to Rule 30(a) of the Federal Rules of Civil Procedure,

        IT IS HEREBY ORDERED; that the Superintendent or other official in charge of the

Great Meadow Correctiona! Facility shall have inmate Frank Valencia (ID# 19A0716) appear in

such place as designated by the Superintendent or other official in charge of the Great Meadow

Correctional Facility so that his deposition may be taken by video, on October 23> 2020 at 10:00

a.m.




Dated: October I _,, 2020
        White Plains, New York




                                                  ?avison
                                         United States Magistrate Judge
